Citation Nr: 1309593	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-40 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from August 1948 to November 1971.  He died in March 2008 and his widow is the appellant.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, which, in pertinent part, denied service connection for the cause of the Veteran's death.  The Board remanded this matter in April 2011 and May 2012 for additional development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008. 

2. The immediate cause of death listed on the initial death certificate, dated in April 2008, was unknown primary cancer-metastasis.  

3.  In a Certificate of Death, dated in April 2012, the immediate cause of death listed was adenocarcinoma of unknown primary with malignant ascites.  Other significant conditions (conditions contributing to death but not related to the immediate cause) listed were hypertension, diabetes mellitus (DM), hyperlipidemia, coronary artery disease, and AV block with pacemaker.  

4.  At the time of Veteran's death, service connection was in effect for coronary artery disease status post bypass times 3 associated with DM, rated as 30 percent disabling; pseudophakia, both eyes, due to DM, rated as 30 percent disabling; DM, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; hypertension, rated as noncompensable; erectile dysfunction, rated as noncompensable; and diabetic retinopathy, rated as noncompensable.  A combined total rating of 70 percent was in effect at the time of the Veteran's death.  

5.  The weight of the competent and probative evidence shows that the first diagnosis of cancer was in 2008.  The Veteran's cancer was not present in service or for many years later, and it is not related to a disease or injury in service. 

6.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

7.  A service-connected disability did not accelerate his death or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  In a June 2008 letter, the RO provided the appellant with notice that informed her of the evidence needed to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter told the appellant that to substantiate the claim there must be medical evidence showing that service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease. 

To the extent that any notice is not fully compliant with Hupp, under the circumstances of this case, any such error does not require a remand because the error did not affect the essential fairness of the adjudication.  Specifically, the record reflects that any defect was cured by actual knowledge on the part of the claimant because the statements of the appellant and her representative throughout the appeal reflect that the appellant understood all of the elements to establish service connection for the cause of the Veteran's death.  Statements of the appellant and her representative, to include multiple written statements, indicate that the appellant is clearly aware of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  For example, the appellant on numerous occasions noted that service connection was in effect for various disabilities.  She also stated on numerous occasions that it was her belief that his service-connected disabilities contributed to his death.  As such, the record reflects that the appellant had actual knowledge of the information and evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and private treatment records have been obtained. 

The Board also notes that the AMC/RO obtained an opinion as to the relationship, if any, between the Veteran's cause of death and his service-connected disabilities.  The examination report and opinion provided the necessary detail to properly assess the appellant's claim and is adequate.  see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by both her and her representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2). 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If the disease is a chronic disease as listed under 38 U.S.C.A. § 3.309, as is the case with regard to the Veteran's diagnosed cancer being a tumor, under 38 C.F.R. § 3.303(b) an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether service connection for the cause of the Veteran's death is warranted falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The Board may not reject the credibility of the appellant's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board here observes that the Veteran's diagnosed cancer is not listed among those disorders for which service connection may be presumptively warranted based upon exposure to certain herbicide agents.  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the appellant may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In terms of a DIC claim based on cause of death, the first requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The immediate cause of death, as listed on the original death certificate dated in April 2008, was unknown primary cancer-metastasis.  On the amended Certificate of Death, dated in April 2012, the immediate cause of death listed was adenocarcinoma of unknown primary with malignant ascites.  Other significant conditions (conditions contributing to death but not related to the immediate cause) listed were hypertension, diabetes mellitus, hyperlipidemia, coronary artery disease, and AV block with pacemaker.  At the time of Veteran's death, service connection was in effect for coronary artery disease status post bypass times 3 associated with DM, rated as 30 percent disabling; pseudophakia, both eyes, due to DM, rated as 30 percent disabling; DM, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; hypertension, rated as noncompensable; erectile dysfunction, rated as noncompensable; and diabetic retinopathy, rated as noncompensable.  A combined total rating of 70 percent was in effect at the time of the Veteran's death 

A review of the Veteran's service treatment records reveals that there were no findings or diagnoses of cancer in service.  There were no findings of cancer or any types of tumors during service.  There were also no findings of cancer in the years immediately following service.  The Veteran was first diagnosed as having cancer in 2008.  A March 2008 Parkview Medical Center discharge summary indicated that the Veteran was admitted for abdominal distention and it was noted that he had no history of any cancers in the past. 

As to the appellant's claim that the Veteran's cancer arose as a result of his exposure to herbicides in service, as noted above, his diagnosed cancer is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for the Veteran's diagnosed cancer cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence her claim for service connection for the cause of the Veteran's resulting from cancer due to AO exposure.  In this regard, the appellant has not submitted any medical opinion demonstrating that the Veteran's diagnosed cancer arose out of exposure to AO.  In the absence of any competent evidence relating any current cancer to the herbicide exposure in service, service connection would not be warranted on this basis.

As to the issue of service connection on a direct basis, the Board notes that when considering inservice incurrence, there were no findings of cancer.  The Veteran was not diagnosed with cancer until 2008, more than 31 years following his separation from service.  

The Board has considered the appellant's contentions that the Veteran's cancer is related to his period of service, by way of exposure to AO.  There is no evidence that she is qualified to render a medical opinion as to the etiology of the cancer which led to the Veteran's death.  As noted above, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's cancer is related to service, to include as due to exposure to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, her statements, without some form of objective medical corroboration, are not probative.  For the above reasons, continuity has not here been established, either through the clinical record or through the appellant's own statements. 

Next, service connection for the cause of the Veteran's death as a result of cancer may be granted when the evidence establishes a medical nexus between active duty service and the diagnosed cancer.  In this case, none of the competent evidence attributes the Veteran's cancer to his active service, to include as a result of his exposure to AO.  

As to the appellant's claim that service connection is warranted for the cause of the Veteran's death due to his service-connected disability/disabilities contributing to his death, the Board notes that the initial certificate of death listed no causes of death other than the immediate cause of death.

Subsequent to that time, as noted above, an amended death certificate was provided, dated in April 2012, listing the immediate cause of death as adenocarcinoma of unknown primary with malignant ascites with other significant conditions (conditions contributing to death buit not related to the immediate cause) listed being hypertension, diabetes mellitus, hyperlipidemia, coronary artery disease, and AV block with pacemaker.

The Board notes that service connection was in effect for coronary artery disease, DM, and hypertension at the time of the Veteran's death.  

In conjunction with the amended death certificate, the appellant also submitted a March 2012 letter from M. Sloan, M. D., the physician who signed off on the amended death certificate.  In his March 2012 letter, Dr. Sloan indicated that the Veteran was admitted to Parkview Medical Center on March 7, 2008, with ascites of new onset.  He stated that paracentesis and examination of the fluid revealed tumor cells.  He further noted that a CT scan showed enlarged lymph nodes in the retro-peritoneum and the porta hepatis.  Dr. Sloan indicated that the cause of death was adenocarcinoma of unknown primary with malignant ascites and abdominal lymphadenopathy.  He reported that what this meant in lay terms was that the Veteran had a tumor in the abdomen and it wasn't known where it started, but it spread through the abdomen and caused the Veteran's death.  He indicated that the Veteran's other diagnoses were hypertension, DM, hyperlipidemia, and coronary artery disease with AV block requiring a pacemaker.  

Following receipt of the amended death certificate and the letter from Dr. Sloan, the AMC requested an opinion from a VA examiner as to the etiology of the Veteran's cause of death and its relationship, if any, to his service-connected disabilities.  The RO requested that the examiner provide an opinion as to whether the Veteran's DM, coronary artery disease, or hypertension contributed substantially or materially to the Veteran's death. 

In a November 2012 report, the VA examiner indicated that he had reviewed the Veteran's claims folder.  He opined that the Veteran's DM, coronary artery disease, and hypertension played no role whatsoever in the Veteran's death.  The sole cause of death was cancer.  He indicated that a review of the records from March 7-14, 2008 were quite clear that the Veteran was in his usual state of health until he suddenly developed abdominal distention and presented to Parkview.  He further observed that the inpatient consults and the March 14, 2008 discharge summary recorded no problems or complications from his DM, hypertension, or coronary artery disease.  Instead, the Veteran was found to have fulminant widely metastatic adenocarcinoma involving the retroperitoneum (lymphadenopathy), peritoneum (malignant ascites), bone (metastatic lesions on bone cancer), and lungs (pleural effusion).  He noted that the Veteran was judged to be cancer incurable and terminal and rapidly declined.  He was transferred from Parkview to Hospice where he died some 18 hours later.  

The VA examiner noted that the Hospice attending physician who signed the original death certificate listed the only cause of death as cancer.  The VA examiner also noted that the March 2012 letter from Dr. Sloan simply listed the Veteran's past medical history diagnoses to include DM, hypertension, and coronary artery disease, but rendered no opinion that these conditions in any way contributed to the Veteran's death.  In fact, he stated that the cancer "spread throughout the abdomen and caused the patient's death".  He also observed that in April 2012, a second certificate of death was re-issued (signed by Dr. Sloan) that listed as "other significant conditions contributing to death": DM, coronary artery disease and hypertension; however, no rationale or data was provided as to how those three conditions contributed in any way to the Veteran's death.  

As to the appellant's claim that the Veteran's service-connected DM, hypertension and coronary artery disease contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death, as noted above, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant in this case is not competent to address etiology in the present case.  See Kahana, Jandreau.

The Board does note that in the April 2012 amended death certificate, signed by Dr. Sloan, other significant conditions (conditions contributing to death but not related to the immediate cause) listed included hypertension, diabetes mellitus, and coronary artery disease.  However, there was no rationale given to support these findings.  Moreover, in his March 2012 letter, Dr. Sloan again did not indicate any relationship between the service-connected disabilities and the cause of the Veteran's death.  He simply listed these as other diagnoses.  He also specifically indicated that that the cause of death was adenocarcinoma of unknown primary with malignant ascites and abdominal lymphadenopathy.  

In contrast, the November 2012 VA examiner, following a complete review of the claim folder, indicated that the Veteran's DM, coronary artery disease, and hypertension played no role whatsoever in the Veteran's death and that the sole cause of death was cancer.  The Board finds this opinion more probative.  In contrast to evidence received from Dr. Sloan, in the form of the death certificate, which provided no support/rationale for the other conditions being listed on the death certificate, and the March 2012 letter, which also did not provide an opinion or rationale as to the relationship between the Veteran's cause of death and his service-connected disabilities, the November 2012  VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, previous examination reports, the opinion from the Veteran's private physician, and statements from the appellant.  Based on all of the evidence, the examiner rendered an opinion that was supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, based on the medical evidence of record, the appellant's request that she be granted service connection for the cause of the Veteran's death must be denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


